DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 line 3 the limitation of “… situated radially outer side…” should be rephrased.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 7 it is not entirely clear from the specification what the limitation of a “golden spiral” is?.  What is meant by this limitation?  Applicant should amend the specification to expand upon this definition.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3,6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102008013874 in view of  JPH11303908.
Regarding claim 1, as broadly claimed, DE 102008013874 shows in figure 1:
a brake disc, comprising a first disc, (and presumably) a second disc disposed spaced apart from the first disc in an axial direction to connect the plurality of pins (2) whose one ends are connected to a side of the first disc facing the second disc (not labeled), the plurality of pins (2) being disposed at intersections between a plurality of virtual circles concentric with the first disc, a plurality of first virtual spiral patterns (4) that pass the center of the first disc and are curved rightward when viewed from the axial direction, and a plurality of second virtual spiral patterns (4) that pass the center of the first disc and are curved leftward when viewed from the axial direction, wherein the intersections are arranged symmetrically with respect to an imaginary line connecting any one of the intersections and the center when viewed from the axial direction.
	Although presumably inherent in the disc brake assembly lacking in DE ‘874 is a specific showing of the second brake disc.
	The reference to JP ‘908 shows a nearly identical pin arrangement to that of DE ‘874 but shows first and second discs at 4,5 connected by the same type of pin arrangement at 9.

	Regarding claims 2,6-9, as readily apparent from the drawings and due to the close similarity between the pin arrangement(s) of DE ‘874 and that of applicants these limitations are met.
Regarding claim 3 as readily apparent from the drawing the plurality of pins (2) being arranged such that a distance between two adjacent pins on the second virtual circle is larger (the outer circle) than a distance between two adjacent pins on the first virtual circle.
Claims 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘874/JP ‘908 as applied to claim 1 above, and further in view of Wurth et al. 9,709,108.
Regarding claim 4 DE ‘874 lacks specifically showing of the plurality of pins having a middle portion with smaller cross-section than a cross section of first and second base portions.
The reference to Wurth shows a brake disc having such pins at 13.  See figures 7,11.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have to have used pins 13 of the type taught in Wurth, for the pins in DE ‘874, for the reasons discussed in Wurth col 7 lines 5-9.
Regarding claim 5 the limitation of “..a cross-sectional dimension of the first base end portion of the second pin is larger than a cross-sectional dimension of the first base end portion of the first pin…” is simply an obvious variation with no patentable significance of the pin type shown in Wurth.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/28/21